Exhibit  10.3
 
[verecloud1.jpg]

 
RETENTION BONUS AGREEMENT


         This Retention Bonus Agreement (the "Agreement") is made and entered
into effective as of January 27, 2010 (the "Effective Date"), by and between
Lynn Schlemeyer (the "Employee") and Verecloud, Inc. (the "Company").


RECITALS


         A.  Due to the termination of the SkyTerra contract which generated
over 95% of revenue in this current year, the Company has initiated a series of
steps to reduce costs while additional revenue and/or funding resources are
secured.  These steps include, but are not limited to, the reduction of
workforce along with a 25% reduction in pay for the Leadership Team.  The Board
of Directors of the Company (the "Board") recognizes that such actions are a
distraction to the Employee as a member of the Leadership Team and may cause the
Employee to consider alternative employment opportunities. The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee.


         B.  The Board believes that it is in the best interest of the Company
and its stockholders to provide the Employee with an incentive to continue his
employment and to motivate the Employee to maximize the value of the Company.


         In consideration of the mutual covenants herein contained, and in
consideration of the continuing employment of Employee by the Company, the
parties agree as follows:


         1. Definitions. For purposes of this Agreement, the following
definitions shall apply:


(a) "Bonus" shall mean a lump sum payment equal to the amount of salary
reductions from November 1, 2009 through the Triggering Event.   The lump sum
payment may be in the form of cash, freely trading stock, or equivalent as
declared by the Board of Directors in its sole discretion.


(b) “Cause” shall have the same meaning as defined in the 2009 Equity Incentive
Plan, a copy of which has been given to Employee.


(c) “Continuous Service” shall have the same meaning as defined in the 2009
Equity Incentive Plan, a copy of which has been given to Employee.


(d) “Triggering Event” shall mean the formal declaration to pay the Bonus by the
Board of  Directors based on one of the following events: (1) a Change in
Control, as defined in the 2009 Equity Incentive Plan, (2) removal of the “going
concern” status rendered by external audit and as reported in Company filings;
(3) intermediate-term financing which has been determined the Board, in its sole
discretion, to merit the approval of a Bonus; or (4) entry into a material
definitive agreement, which has been determined by the Board, in its sole
discretion, to merit the approval of a Bonus.
 

 

--------------------------------------------------------------------------------


         2. Payment of Bonus.  As long as the Employee has maintained Continuous
Service with the Company or its successor from the Effective Date through the
date of a Triggering Event, the Bonus will be paid to the Employee not later
than five (5) business days after the date of the Triggering Event.


         3. Accrual of Right; Effect of Termination of Employment.  No right
shall accrue hereunder in the event that Employee's employment with the Company
is terminated for any reason, with or without Cause, and whether initiated by
Employee or by Company, at any time prior to the date of the Triggering Event.


         4. At-Will Employment. This Agreement does not guarantee or imply any
right to continued employment for any period whatsoever. The Company and the
Employee acknowledge that the Employee's employment is, and shall continue to
be, at-will, as defined under applicable law.  If the Employee's employment
terminates for any reason, all payments of compensation and benefits shall cease
and thereafter the Employee shall not be entitled to any payments, benefits,
damages, awards or compensation except as may otherwise be available in
accordance with the Company's established employee plans and practices or other
agreements with the Company at the time of termination.


         5. Duration. The terms of this Agreement shall terminate upon the date
that all obligations of the parties hereunder have been satisfied; provided,
however, that this Agreement may be extended for an additional period or periods
by resolution adopted by the Board at any time during the period that the
Agreement is in effect.


         6. Miscellaneous Provisions.


                  (a) Whole Agreement. No agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof.


                  (b) Employment Taxes. All payments made pursuant to this
Agreement will be subject to withholding of applicable income and employment
taxes.


                  (c) Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.
 
                  (d) Section 409A. The parties acknowledge and agree that this
Agreement is intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended.  The Company may adopt (without any obligation to do
so or to indemnify the Employee for failure to do so) such limited amendments to
this Agreement and appropriate policies and procedures, that the Company
reasonably determines are necessary or appropriate to (i) exempt the Bonus from
Section 409A and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement or (ii) comply with the
requirements of Section 409A.  No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Employee to the Company or any of its
affiliate, employees or agents.


 
 

--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.


 



 

COMPANY
VERECLOUD, INC.
 
    By:  /s/ John McCawley     Title:  President & CEO         EMPLOYEE: /s/
Lynn Schlemeyer  

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
